Title: To James Madison from Thomas Appleton, 20 February 1802
From: Appleton, Thomas
To: Madison, James


					
						Sir.
						Leghorn 20th: February 1802.
					
					I had the honor of addressing you on the 15th. of January, inclosing at the Same time a 

list of American ships arrived in this Port during the year 1801, also the account of monies 

supplied to distressed seamen till the last of December.  In my preceeding letter I have 

mentioned to you that deputies from all the orders composing the Cis-alpine republic were 

assembled at Lyons, to concert with the first Consul on the most eligible form, to be given to 

their government.  After the Splendid reception of Buonaparte was terminated and the 

accustomed Ceremonies were at an end, the general outlines of a Constitution were read to the 

Assembly, and immediately accepted with great acclamations.  Instead of the Appellation of 

the Cis-alpine Republic, it is in future to be termed the Italian Republic.  Hitherto I have not 

been able to procure an exact Copy of the Constitution,  however I now enclose you the principal 

Articles which form the basis of it.  The territorial limits of this republic have not as yet been 

divulged; but the title it has now assumed, would incline us to beleive they may be greatly 

extended.  Indeed were every Kingdom and principality to the Utmost boundaries of Italy 

hereafter to be comprised in it, there Could be no opposition, and the King of Naples I am 

persuaded would as tamely surrender his Kingdom, as has already done the King of Sardinia.
					The clergy alone would excite some apprehensions from their intrigues, but the high 

respect shewn of late by the government of france to the church, joined to the additional 

testimony it has exhibited in the first article of the Constitution of the Italian Republic, and that 

extreme moderation it has shewn when having the power to depress, gives a fair reason to 

presume that it might diminish the formidable obstacle and silence the clamours of the priests.  

In short Sir that the whole of Italy is to experience an entire change in its mode of government, there 

cannot remain the shadow of doubt: for while it Continues under its present forms little solid 

advantage can be drawn from it by france.  No well founded reason can be urged for the 

levying of taxes on the Monarchical governments; but should they be modified into republics, 

arguments would not be wanting to justify pecuniary compensations, when the services have 

been so essential.  The Cis-alpine republic however honorable a name it has been Called by, 

has never enjoyed for a moment even the Appearance of liberty.  The Princes under that form 

held still the power & the means of oppression; while Commissaries and all the train of this 

rapacious race have unceasingly ravaged the fairest part of Italy.  Their new government has 

been received with universal joy, since it reduces to their own level a priviledged order of tyrants, 

and shews to them the dawn of a free Constitution.
					The New President has long been famed for his republican virtues, and their senators 

are acknowledged among the warmest advocates for Democracy.  Considering then that 

Tuscany is avowedly governed by the power of the french, that the Pope holds his temporal 

power on a similar tenure, that the fate of the Kingdom of naples has hitherto been suspended 

by favour, and on the whole that it is unquestionably for the interest, and glory of france, I must 

then repeat what I have before mentioned, Vizt. that a total change must take place through the 

whole extent of Italy.
					The single person of the Pope presents the greatest barier but I cannot hesitate to beleive 

that he who now governs an hundred millions of Men with so much Wisdom, Can find means to 

pacify his holiness.  The history of his predecessors furnishes many, should not a new one Offer 

itself to the fertile imagination of Buonaparte.
					Having Sir comprised in as few words as possible not only what has absolutely taken 

place in Italy since my last respects: but even hazarded opinions which although founded on the 

most rational probability must nevertheless be subject to those errors ever attendant on 

conclusions drawn only from our reason, and the judgment of those who are the most conversant 

in the actual policy of France, suffer me then to transcribe the latter part of my last letter to you, 

under the apprehension that the original may not have reached your hands.
					 
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
